 
EXHIBIT 10.12
 
 
MB FINANCIAL, INC.
 
Agreement Regarding Salary Adjustment and
 
Portion of Salary Payable by Stock
 
Jill York:
 
By action of the Organization and Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of MB Financial, Inc. (the “Company”) and
of the Board, you have been awarded additional base compensation effective
January 1, 2010 (the “Salary Adjustment”) equal to $156,000 on an annualized
basis, of which 60%, or $93,600, will be payable in Company common stock (the
“Salary Stock”) and the remainder paid in cash.  The Salary Stock will to be
paid to you in Shares as an Other Stock-Based Award under the Company’s Amended
and Restated Omnibus Incentive Plan (the “Plan”), subject to the requirements
set forth in this agreement (the “Agreement”).  Unless otherwise indicated, the
capitalized terms used herein shall have the same meaning as set forth in the
Plan.
 
1. Annual Salary Stock Award.  Subject to your continued employment with the
Company or its subsidiaries, your Salary Stock shall be paid to you in bi-weekly
installments, at the conclusion of each of the Company’s bi-weekly pay periods,
in the amount of $3,600.00.
 
2. Number of Shares.  The number of shares of Salary Stock to be awarded to you
with respect to each bi-weekly pay period will be determined with respect to
each pay period by dividing $3,600.00 by the reported closing price on the
NASDAQ Global Select Market for a share of Company common stock on the pay date
for such period (or if not a trading day, then on the immediately preceding
trading day), rounded to the nearest whole share.  The number of shares of
Salary Stock to be awarded to you with respect to a bi-weekly pay period during
which you terminate employment, shall be pro-rated based on the number of days
during such pay period until the date of your termination of employment.
 
3. Vesting/Transfers Void.  The shares of Salary Stock subject to this Agreement
shall be fully vested as of the date of their grant to you, but may not be sold,
transferred, or otherwise disposed of, pledged or otherwise hypothecated until
the earlier of (i) the second anniversary of the date of grant, or (ii) your
termination of employment due to your death or Disability.  Any purported
transfer or encumbrance of the shares of Salary Stock prior to the time set
forth in this paragraph 3 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such shares
of Salary Stock.
 
4. Rights as a Stockholder.  From and after the date of grant, you shall have
all of the rights of a stockholder with respect to the shares of Salary Stock
granted hereby, including the right to vote the shares of Salary Stock and
receive any dividends that may be paid thereon; provided however that any
additional common shares or other securities that you may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same terms and restrictions as the shares of Salary Stock covered by this
Agreement, including, without limitation, Section 3.
 
5. Tax Withholding.  In the event withholding of the cash portion of the Salary
Adjustment is insufficient to satisfy any withholding obligation relating to the
Salary Adjustment amount (including the Salary Stock), you shall be permitted to
satisfy, in whole or in part, any withholding tax obligation that may arise in
connection with the bi-weekly payment of the Salary Adjustment (including the
Salary Stock) pursuant to this Agreement by delivering to the Company of common
shares of the Company or cash an amount equal to such withholding tax obligation
or, alternatively, the withholding tax obligation may be satisfied by the
Company withholding shares of Salary Stock.
 
6. Condition.  Payment of the Salary Adjustment is conditioned upon your
execution and delivery of this Agreement to the Company.  The Salary Adjustment
shall be paid to you solely during your employment with the Company and its
subsidiaries and shall terminate on termination of such employment for any
reason.
 
7. Amendment and Modification.  The Board (or Committee, as authorized) may, in
its sole discretion, and without your consent, at any time terminate, suspend or
modify this Agreement.  The terms and conditions of this Agreement are intended
to comply with applicable law and shall be subject to and limited by any
requirements or limitations that may apply under any applicable law, including
the Emergency Economic Stabilization Act of 2008 as amended from time to time,
including as amended by the American Recovery and Reinvestment Act of 2009
(“EESA”) and all regulations and guidance promulgated thereunder from time to
time (collectively, the “TARP Requirements”).  In the event that all or any
portion of this Agreement is found to be conflict with the TARP Requirements,
then in such event this Agreement shall be automatically modified to reflect the
requirements of the law, regulation and/or guidance, and this Award shall be
interpreted and administered accordingly.  As a condition of your receiving the
Salary Adjustment, including the Salary Stock, you acknowledge that (i) this
Agreement remains subject to the TARP Requirements, (ii) it is subject to
modification in order to comply with TARP Requirements, and (iii) you agree to
immediately repay all amounts that may have been paid to you under this
Agreement that are later determined to be in conflict with the requirements.
 
8. Not An Employment Agreement.  Nothing herein contained shall be construed as
a commitment to or agreement with you to continue your employment with the
Company or any of its Subsidiaries, and nothing herein contained shall be
construed as a commitment or agreement on the part of the Company to continue
your employment or your annual rate of compensation for any period.
 
December 24, 2009
MB Financial, Inc.
/s/Rosemarie Bouman
 
Acknowledged and Agreed:
/s/Jill E. York
 
December 24, 2009
     




Form 10-K [mbfi10k_123109.htm]
 
 

--------------------------------------------------------------------------------

 
